internal_revenue_service appeals_office date llec number release date org certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date our revocation was made for the following reasons you have not operated exclusively for one or more exempt purposes as required to be an organization described sec_501 c of the code you operated in substantial part to provide tax benefits and assistance to private individuals by accepting donations of real_estate with high stated appraised values you re-sold the properties for less than one percent of the stated appraised value to other private individuals without obtaining any independent appraisals of the property while you have conducted activities that clearly further charitable purposes your repeated conduct of the real_estate sales activities impermissible accommodating private interests described above warrants the conclusion that you operated for a substantial purpose of benefitting private interests in contravention of the requirements for an organization to be described in sec_501 as set forth in sec_1 c -1 d ii contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager cc enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_11 commerce street mc dal dallas tx department of the treasury date date taxpayer_identification_number org form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response-ttue date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical adyi me_morandum issu_ed by_the_exemptqrganizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely for mary a epps acting director eo examinations letter rev catalog number 34809f fonn886 a ev janua explanations of items issue is the internal_revenue_code irc operating exclusively for charitable and educational_purposes under sec_501 c of facts form _ filed form_1023 application_for recognition of exemption on march 20t upon this filing internal_revenue_service granted exempt status under sec_601 to based on may6 part n of the form_1023 provided narrative a description of activltfes as follows is to assist underprivileged school children to realize their nte mission of the educational goals through the direct donation of essential materials such as pencils the activities wiff be conducted by uncompensated volunteers at least annually 1he primary focus of these actlvftfes will be the rural areas of support of education it wlll occupy h-- of the pubic support from individuals in hs home base of this actjvfty is in furtherance of the - will seelc broad based - -- -time -'l'fle- charitable part viii of the form_1023 stated that grants would eollcll funds from individuals and folft 'datlon t y the operauonal procedures were provided in 1he trust and no apecffio charitable purpose of was provided in the trust a charitable_trust was signed on december general charitable cwmnt aqimtfes ou fil ls - examination of during the exam year o shipping school supplies to delivered uniforms shoes school supplies and tuhion to school children in during the years of examination for the year examined total value of delivered goods was dollar_figuredollar_figuredollar_figure o facilitation of property donations and transfers fonn888-a rev januaty explanations of items tax lden1lficallon number the examination identified properties that were transferred between lndmduals and during the years of examination county the properties were located in different counties of parcel number -parcel -parcel -parcel county county and are listed below by property_tax quitclaim deeds and forms for the properties are summarized below countv pmperty parget quitclaim deeds provided by 1he organizatk n revealed -- n---- ---------- quitclaim_deed executed on december oy------ grantor to grantee - fonn signed on december by an o1floer of appraised value of dollar_figure listing a property quitclaim_deed executed on december grantee by grantor to form_8283 signed on december by an officer of appra value ofdollar_figure bstlng a property quitcf im deed executed on december by the deed also provided that reoetved dollar_figure paid_by grantor to grantee as the consideration quftdalm deed-executed-on december so by grantee form_8283 signed on december by an officer of appraised vajue of dollar_figure listing a property quitclaim_deed executed on february by the deed also provided that received dollar_figure paid_by grantor to grantee i a s me consideration the information was obtained from related irs audh the qultoiafm deeds were voluntarily provided to irs during the examination focm886-a rev januaty1994 name of lalcpeyer explanations of items the-flowchart below is based on the quitclaim deeddollar_figure forms irs internal records and county property recoros county property parcel quitclafm deeds provided by the organization revealed quitclaim_deed executed on may grantee by grantor to fonn signed on may s by an officer of valueofdollar_figure' listing a property appraised quitclaim_deed executed on december 10t by grantee the deed also provided that the grantor r oeived dollar_figure consideration grantor to paid_by for the -ro flowqhart below is oo quitclaim oeeddollar_figure fqi'oldollar_figure irs lntenldollar_figure reooo j and county property re rds the form_8283 was voluntarily provided to irs during the examination r nu886-a rev date explanations of items ye period ended county property parcel quitclaim deeds provided by the ollj nlzation revealed ----- ------ grantee qultofaim deed executed on december 2g by - ---------------- --------- -------- gra to_ -- ----- form_8283 signed on december appmlsed value ofdollar_figure by an officer of osting a property quitclaim_deed executed on december by grantee the deed also provided that the grantor received dollar_figure consideration grantor to paid_by for the quitclaim_deed executed on december by grantee grantee to form_8283 signed on december by an officer of i appraised value ofdollar_figure' osting a property quitelafmf eed executed on february by the deed also provided that the grantor received dollar_figure paid_by tgmntor to _ grantee for the consideration the flowchart below is based on the quitclaim deeds forms irs internal records and county property records form886-a reo date explanations of items taxfd tnumber county property parcel h - ___ ___ quitclaim deeds provided by the organization revealed _ -------- --------- quitclaim_deed executed on july by grantor to grantee form_8283 signed on july by an officer of value ofdollar_figure qurtclalm deed executed on october by the deed also provided that the grantor received dollar_figure listing a property appraised paid_by grantor to grantee for the consideration county assessor website provided information indicated that the property was sold from to on november fordollar_figure _ quitclaim_deed executed on december grantee by grantor to form_8283 sfgn6d on dec ember appraised value ofdollar_figure by an omoer of llstfng a property the flowchart below fs based on the qurtclafm deeds fonns irs internal records and county property records form a catalog ntmber 20810w p-oe_ _ publistl no lra gov department dtbe t revenue 8ervloe fonn886-a rev date explanations of items - --- - --------- -------- - ------- ----- ----- - -- ---------- -- --- - ---------- ------------------- --------------------------------- county property parcel quitclaim deeds provided by the organization revealed quitclaim_deed executed on june by grantor to grantee form_8283 staned on june by an officer of valueofdollar_figure listing a property appraised quhclalm deed executed on july by grantor the deed also provided that the grantor received dollar_figure consideration grantor to paid_by for the quitclaim_deed executed on august grantee by grantor to form886-a rev date explanations of 1tems tax- nk fonn signed on august appraised value ofdollar_figure 'by an offtcer of quitclaim_deed executed on december by grantee the deed also provided that the grantor received dollar_figure consideration risting a property grantor to paid_by for the the flowchart below is based on the quftclalm deeds forms irs internal records and county property records -- ------- ------------- ----------- -- - -------------------------- --------- ---- ------------ --- ------- ------------- county er rtv eame quitclaim deeds provided by the ofl1 niza revealed quitclaim_deed executed on may grantee by grantor to quitclaim_deed executed on december by grantee the deed also provided that the grantor received dollar_figure consideration grantor to paid_by for the the flowchart below is based on the quitclaim deeds irs internal records and property records county form886-a rev janua y ex plana lions of ttems y ended county properly parcel quitclaim deeds provided by the organization revealed quitclaim_deed executed on december by grantee grantor to u form_8283 signed on december appraised value of dollar_figure by an officer of listing a property quitclaim_deed executed on may by grantor the deed also provided that the grantor received dollar_figure the consideration grantor to paid_by for quitclaim_deed executed on may grantee t by grantor to quhciain deed executed on december by grantee the deed also provided that the grantor received dollar_figure consi grantor to paid_by for the folm 886-a rev date name cltaxpayer explanations of items tax nllllber ------------------------------------------------------- --------------------- property parcel quitclaim deeds provided by the organization revealed quitcfalm deed executed on december by grantor to grantee form_8283 signed on december by an officer of value ofdollar_figure listing a property appraised quitclaim_deed executed on december by grantee the deed also provided-that the grantor received dollar_figure consideration grantor to paid_by for the quitclaim_deed executed on december by grantee grantee to fonn signed on december by an officer of listing a property appraleed value of quitclaim_deed executed on february _ by the deed also provided that the grantor ved dollar_figure paid_by grantor to grantee for the consideration fonn886-a rev janwuy explanations of items yew pedod ended the flowchart below is based on the quitclaim deeds forms irs internal records and county property records - - -- -- - - - ---------- - ------ - - - - - - - - -------- - county property parcet quitclaim_deed provided by the organization revealed quitclaim_deed executed on december by grantor to grantee form_8283 ala ned on december value ofdollar_figure by an officer of listing a property appraised quitclaim_deed executed on may by deed also provided that the grantor received dollar_figure paid_by grantor to grantee the for the conslderauon the flowohart below is based on the quitclaim deeds forms irs internal records and county pt0159tty recoras form 888-a cetafog number 2081tw page_ i q publklh nojr qoy oepartrnem of the tnastlfy-lntemll revenue service form886-a rev date explanations of items tax countv property parcel __ - ---- quitclaim deeds provided by the organization revealed quitclaim_deed executed on december by grantor to grantee fonn signed on december by an officer value ofdollar_figure listing a property appraised quitcfaim exoouted on may by the deed also provided that the grantor received dollar_figure consideration grantor to paid_by grantor for the quitclaim_deed executed oo may fonn signed on may ofdollar_figure by grantor to grantee by an oflloer of listing a property appraised value quitdajm deed executed on december by the deed also provided that the grantor received dollar_figure paid_by grantor to grantee for the consideration the flowchart below is based on the quitclaim deeds forms irs internal recorda and county property records form886-a rev janiuij ' explanations of items tax ldentlic allon number vearip811od ended meeting minutes an interview with and minutes he mentioned that has passed fjniay indicated that a trustee of a trustee of secretary of was conducted on adrh by agent a former trustee of was the one that used to take the was his companion and was very involved with the organization she the meeting information that provided to irs was agendas and not the minutes the agendas that were provided to irs usted shipping supplies storage fundrafsing websltes and other ftems of meeting discussion no property transfer transactions of agendas for the years under examination were listed as an item of discussion in the meeting eorms990 submitted an electronic registration form 990n epost card for the years and no form_990 was filed by financial tnforrbatfon had one bank account aoct xxxxx4445 in a bank in the years under examination fonn 886--a catalog number 2081rni page 1z publlsh no b goy department of the treasury lnlemal rev8nue service form88g-a rev januaf ' explanations of items tax ldentlf ic811on number provided copies of bank statements the deposits and expenses are summarized below - beginning balance total deposits total withdrawals exoenses ending balance --- -- the financial information provided that dollar_figure in the year and dollar_figure and received the proceeds from property sales were respectively interview with board id mber t officer o april interview the interview was conducted by irs agents with the following lndmduals executive dil'ictor ----- --------- -- --- -- - - ------ ---- - ------- - -- -- oimctor secre1ary trustee power_of_attorney a question regarding the sehing price of the properties and the appraisal value was asked answenkf 'we knew about the appraisal value but did not think muoh of it they were just pleased that they were recemng dollar_figure is a significant amount that would help them support their exempt_purpose they stopped doing these trarwactions once they were questioned by the irs for the organization dollar_figure _ was asked the question explain the consequences when the organization sells the property extremely below the fmv the contributor of the property gets a substantial charitable_contribution for the donation and the buyer will benefit of purchasing the land extremely below 3f f t tt w -p t 'rt ij eui iro ie motivated toile - these transactions since they were under the impression there was nothing wrong about them he explained that the promoter approached them with a donor which donated the properties and provided a buyer that would buy them for roughly dollar_figure purpose he stated that the money went for charitable a question asked to to the buyers and donors note where it stated the contribution amount and the selling_price moneys from the sale of the propert can be traced to thefr' regarding the receipts for the property transactions that were given responded that no receipts were given only the thank-you account form886-a rev date explanations of items was asked was the board aware they had signed form_8283 that stated the appraisal value of the properties that were donated and that amount it was sold for that he was told that the properties were worthless and that he felt that the real worth of the property is the amount the market is wllllng to pay acknowledged that the transaction might appear questionable but at the time he felt that there was nothing wrong with them also indicated that he replied a question regarding the sate value vs an appraisal value on the form_8282 and form_8283 was replied that she was not aware of the appraisal value and was asked to given all the forms already pre--fired by all she did is sign them she exp1ained further that we were given the filed out quftolalm-deecls and we took the quitclaim-deeds to get them notarized prepared all the paper work and quitclaim-deeds at the bank for all the transactions ai we did was sign them and or get them notarized we were not invo1ved in the process of the seller-buyer negotiation also added that octo interview an interview was conducted with a board member of the following are questions asked to and answers provided -by--------- - ----- ----- ---- --- -- q old the have a letter aareement with that basically says that the would accept properties ff could not find the buyers then could aasure to find the buyers for the properties and would have to buy it back from the if a i do not reoal anything like that q did the board ever contact the donors before or after the donation if no why a no 88id not to mioi1 ' about thanldna the donors just thank me i mver taikecl to them orfhnaued them it was just between and myself q old the board ever try to contact the buyer to negotiate the sale price if yes explain if no a no that is part of the oral agreement with organization does not have to do lt that he would try to find a buyer so the - q use the property parceiid as an example the fonn signed by your organization indicated that you knew the appraisal value of the property was dollar_figure explain why the board agreed to exchange a prope y worth ofdollar_figure fordollar_figure please a' booause that was the agreement with q old the ever try to seu the property on the market if yes explain if no why form886-a rev date name of taxpayer explanations of items tiix a no that is part of the oral agreement with organization does not have to do it that he would try to find a buyer so the jntervtew with a tblrd party an interview was conducted with the following are the questions asked to and answers provided by by the examiner on october q how do you know the a myfrtend he spoke of the foryeam q what is the relationship between you and the a no specific f918tionshlp i just h6lp friends and fsmhy that owned properties that do not want to own 'i th8 properties anymore so they decided to make the charitable donation ---- i --aid you th8se-properties prior to if yes how and when did you acquire these -- - - - --- --- properties a yes i owned au of those properties and i need to check my records for exaot day i acquired through tax eb q did you market those properties to the buyers if yes how a i tried to sale them1 but could not could not keep them because i could not atloid the real_estate_taxes so offer deals to my frf6nds thbt would convey the property to the buyer and the buyer paid the pfopefty taxes if the propetty sold th8n the buyer would get half of the procesds after they lir8t got their propelty t8xea and fees back q old you have any agreements between you and the transfers if yes please explain r an ang the property a yea we have a iettsr aginment fii6 a nt basically ssys that the accept properties if i could assu to find the buyers and if i could not find the buyer then i have to tako it back for s smau amount so the charity mds up with some cash amounts _ woutd q vvho was the appraiser of these propertiea that were deeded in and out of the paid the appraiser who a reimbursed the appraisal fees back the appralssl fe88 were arranged from dollar_figure -dollar_figure was the appraiser paid for the appraisal fees and the property ownem fonn 886-a catalog ntanber 2081cw peqe --1 pubtl m no h gov department of the treasury-internal revenue 8enice form8864 rev janliary nama of explanations of items q what documents did you prepare for each of the transactions quitclaim_deed form_8282 form a' i pr pared the quitclaim_deed partfally prepared forms and i prepared the forms q the properties were sold at a much lower amount than the appraised fair_market_value according to the forms that were prepared and filed with irs can you tell why a the market is c epres8ed law sec_501 provides in paris that organizations described in sec_501 are exempt from federal_income_tax seotlon o of the code detaibes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 o -1 a states that in order to be exempt as an organization descrtbed in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization falls to meet either the organizational_test or the operatjonaj test it is not exempt sec_1 o c states that an organization will be regarded as operated axclulivefy for one or more exempt purposes only if engages primarily in actmtles which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 state sec_1hat'an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure rn whole or i part to the benefit of private shareholders or individuals sec_1 a -1 deflnes private shareholder or indmduar' as a person having a personal and private interest in the a tivm ts of the organization - sec_1 o -1 d il states that an organization is not organized or operated exolualvely for one or more of the purpqbgs speolfied in subdmslon i of thl8 subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision h is necessary for an organization to establish that h is not organized or operated for the benefit of private interests such as ignated individuals the a-eator or his family shareholders of the organization or persons contrail directly or indirectly by sc ach private interests fonn886-a rev date nameotlmcpayer explanations of items year1pelfcxl ended government's position it is the government's position that the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 in order to continue tax-exempt status an organization must prove that it is operated exclusively for tax-exempt purposes and that no part of its net_earnings inured to the benefit of any private individuals the government does not contest that tuition valued at dollar_figurexxxxx to school children in delivered uniforms shoes school suppues and during the years of examination was also providing a significant private benefit to donors by participating in and however facilitating an abusive property donation scheme that was promoted by examination the property donation eoheme involves participants properties owned by in the years under and or more the as soon as the property was sold the property for a small dollar amount while sold a piece of real_property to a donor for a very small price the donor held the in this scheme property for a year and then donated the property to the donated to the contemporaneousry executing documents showing a high appraised value of ihe donation although the exampt organization fegelved a small amount from these transastlons it is clear that the pdmary purpose- of the transactions was to provide fnftated charitable_contributions to donors most properties wera transferred to the exempt_organization then sold within days properties were them either donated to the organization again by another donor or sold back to made the real_property donation e to all transactions were created on a quitclaim_deed all transactions started wtth eventually ended with are located in cross state lnes all properties were sold fordollar_figure all participants who made the real_property donation s took appalsal value reported on form_8283 as deduction b on their fonn schedule a under non cash donations for the years under examination th participants identified at this time usuary partake in this property donation scheme more than once for the same low price the donors who then claimed non-cash deductions on their fonns receiving the same property back into his ownership all propertj8s found or another state i e all transactions ad sales or transfers occur in or less usually fordollar_figure and has failed to show that is operated exclusively for one or more exempt purposes because o o o is not organized and operated exclusively for religious charitable educational or any other sec_501 purpose is not organized and operated exclusively for public purposes is operated for the tienefif of private individuals participated in and facilitated an abusive property donation scheme the fact that engaged in some charitable work was not enough to receive continued recognition as an exempt organizstlon under n c of the internal_revenue_code fonn 886-a catalog number 20810w pege_jz publlth nojra p deplltmerlt of the treatu y-intemal revenue semce form886-a rev jamafy conclusion explanations of items tax ide number under sec_501 c of the internal_revenue_code should be the tax exempt status of revoked because the organization has not estabrshed that it ts observing the conditions required for the continuation ofits exempt status as operating exclusively for c purpose the effective date of proposed revocation is january examination the first day of the tax_year under --- ------------------- - - - - - - - - - ------------------------- - - - - - - - - - - - ------- -- --- ----------- -- ------
